Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes March 27. 1779
I send you enclosed Messrs Horneca Fitzeau & Cos Invoice with such an order on them as appears to me equitable on all Sides, if you think so, please to sign it & return it with the Invoice. It will be proper for you to keep Copies of both these Papers.

I return you enclosed the papers you so kindly communicated to me.— I shall observe your Directions about how I came by them, but I suppose you have no objection to my mentioning the Fact, where I may have occasion of showing the great Skill & ability of my Calomniator.—
I am ever with the greatest Respect most dutifully & affectionately Yours
Jona Williams J
My Love to Billy.

P.S. to assure yourself that these Goods were delivered by me to Mr Schweighauser, please to see the marks & numbers in sd Mr Schweighausers Receipt transmitted to the Commrs in my Letter dated Jan. 23. 1779.—

JW
The Hon. Doctor Franklin
 
Notation: Jona Williams March 27. 1779—
